Citation Nr: 1107432	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2010).

2.  Entitlement to service connection for a recurring rash on the 
chest and/or abdomen, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a left foot skin 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for expressive dyslexia, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for migraine headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

6.  Entitlement to an initial rating in excess of 30 percent from 
September 17, 2007, through March 31, 2010, and in excess of 70 
percent from April 1, 2010, forward, for service-connected post-
traumatic stress disorder (PTSD).  
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 
1992.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that during the course of this appeal several 
temporary total ratings (TTR) were assigned for the PTSD for 
periods of hospitalization.  That is the maximum rating for those 
time periods and the discussion as to the schedular rating herein 
does should not be taken to include those periods for which the 
TTR was assigned. 

The issues of entitlement to service connection for bilateral 
hearing loss, recurring rash on the chest and/or abdomen, a left 
foot skin disorder, expressive dyslexia, and migraine headaches, 
to include as qualifying chronic disabilities under 38 C.F.R. 
§ 3.317, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO.




FINDINGS OF FACT

1.  From the September 17, 2007, effective date of the grant of 
service connection, and through March 31, 2010, save for the 
periods of the Veteran's hospitalization for PTSD his PTSD was 
manifested by a suicide attempt, occupational and social 
impairment with deficiencies in most areas, such as work school, 
family relations, judgment, thinking, or mood.  Manifestations of 
total and complete social and industrial incapacitation are not 
shown.

2.  From April 1, 2010, the Veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Symptoms of total and complete social and 
incapacitation are not shown.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, from 
September 17, 2007, through December 9, 2009, the assignment of a 
disability evaluation of 70 percent, but no higher, for PTSD is 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).  

2.  From April 1, 2010, the schedular criteria for the assignment 
of a disability evaluation in excess of 70 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.130, DC 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in September 2007, August 2008, 
and March 2010) specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the Veteran 
and the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to provide; 
and (4) requesting the Veteran to provide any information or 
evidence in his possession that pertained to the claims

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the VCAA letters dated in September 
2007 and August 2008.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2010).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2010).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).



DC9411

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, effective November 7, 
1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. - 50 
percent

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication. - 0 
percent.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126 (2010).

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service- 
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

Use of terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Where entitlement to compensation has already been established 
and an increase in disability rating is at issue, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed by the rating 
specialist, the regulations do not give past medical report 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco did 
not apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. 
App. at 58.

In cases such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process.  See generally, Fenderson v. West, 
12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Analysis

As an initial matter, and as noted in the "Introduction" 
section of this decision, the Veteran received several TTRs (100 
percent rating), including one from December 10, 2009, through 
March 31, 2010.  As this is the highest possible rating, the 
Board will not address the rating warranted during that time or 
during any of the other times a TTR was assigned.  

Service connection for PTSD was granted in the March 2009 rating 
decision on appeal, and a 30 percent disability rating was 
assigned, effective September 17, 2007.  In a June 2010 rating 
decision, following the TTR mentioned above, a 70 percent rating 
was assigned for PTSD, effective from April 1, 2010.  

Considering the evidence in light of the above DCs and 
regulations, the Board finds that, with resolution of all 
reasonable doubt in the Veteran' favor, the criteria for a 70 
percent rating have been met since the effective date of the 
grant of service connection (September 17, 2007).  

Collectively, the medical evidence reflects that the Veteran's 
PTSD has been manifested by depression, a constricted affect, 
emotional detachment, psychic numbing, nightmares, frequent 
intrusive thoughts, anxiety, and isolation from others.  Also the 
Veteran was hypervigilant, prone to frequent startle responses 
and sleep impairment.  He experienced (See e.g., the VA September 
2008 and November 2009 exam reports).  Additional records reflect 
a suicide attempt in 2008 and ongoing treatment for substance 
abuse.  

Subsequently dated private and VA records prior to 
hospitalization in late 2009 through early 2010, show continued 
treatment for significant psychiatric symptoms, as well as 
hospitalization for substance abuse deemed to be part and parcel 
of his service-connected PTSD.  (See e.g., VA hospitalization 
from November 2007-January 2008.)  

Taken together, the examination findings, as well as the other 
mental health evidence of record, reasonably establish that the 
Veteran's symptoms result in occupational and social impairment 
with deficiencies in most areas to include work, family 
relations, other social relations, mood, and judgment.  

The reports of mental health assessments from September 2007 
through March 2010 show GAF scores of 55-60.  This would appear 
to indicate less severe impairment than that associated with a 70 
percent rating.  However, the Board reiterates, as noted above, 
that the GAF scores assigned in a case are not dispositive of the 
evaluation issue; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder (which provide the 
primary basis for the rating assigned).  38 C.F.R. § 4.126(a) 
(2010).

In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown are suggestive of 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, other social relations, 
mood and judgment, the level of impairment contemplated in the 
higher, 70 percent, rating for psychiatric disabilities, 
notwithstanding these GAF scores.  Additionally, the 2008 and 
2009 examination reports included findings based on more detailed 
assessments, to include reports of the Veteran's psychiatric 
history.  The Board finds that the related symptoms attributed to 
his PTSD as assigned by these examiners are the most accurate 
reflection of the severity of the Veteran's PTSD for the time 
period in question.  

While the medical evidence does not reflect such symptomatology 
as obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively and spatial 
disorientation, the symptoms noted in the rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability rating.  
Mauerhan, supra.  

Thus, although not all of the listed symptoms compatible with a 
70 percent rating have been demonstrated in this case, the Board 
concludes that the type and degree of symptomatology contemplated 
for a 70 percent rating appear to be demonstrated.  Given this, 
and resolving all reasonable doubt in the Veteran's favor (see 38 
C.F.R. §§ 3.102, 4.3), the Board finds that the criteria for an 
initial 70 percent rating for PTSD have been met for the period 
from September 17, 2007, effective date of the grant of service 
connection, and through December 9, 2009.  As already noted, a 
TTR was assigned for the period that followed through March 31, 
2010.  

At no time however, did he approximate or demonstrate any of the 
symptoms or findings needed for the 100 percent rating.  As 
noted, not all the symptoms for the 70 percent rating were 
present, and virtually none of the requirements for the 100 
percent rating has been assigned.  Thus, a rating in excess of 70 
percent is not warranted for this period.

As for entitlement to an initial rating in excess of 70 percent 
from April 1, 2010, forward, for PTSD, it is the Board's 
conclusion that an increased rating is not warranted.  

Pertinent records include the report of a VA examination in 
August 2010.  At that time, the Veteran's claims file was 
reviewed by the examiner.  The Veteran continued to complain of 
PTSD symptoms along with related problems of depression, 
substance abuse, and erectile dysfunction.  On mental status 
exam, the Veteran's appearance, attitude, and behaviors were 
generally within normal limits.  He was well-nourished and looked 
his stated age.  His attire was causal and appropriate.  He was 
cooperative during the exam.  He made good eye contact, and his 
sensorium was intact.  His speech was somewhat lacking in 
spontaneity due to depression.  His thorough processes were 
rational and goal directed.  There was no evidence of 
hallucinations or delusions, and no evidence of specific 
obsessions, compulsions, phobias, or ritualistic behaviors.  He 
was oriented times 3.  His concentration and memory were intact.  
His mood was noticeably depressed, and his affect was 
correspondingly quite constricted.  He was not currently suicidal 
or homicidal.  The examiner stated that with ongoing treatment 
and maintaining abstinence from alcohol and drugs, the currently 
severe PTSD symptoms and major depression could be overcome.  He 
further opined that the Claimant could work in the future, 
possibly again in his former occupation as a respiratory 
therapist.  His GAF score was 46.  

Subsequently dated records reflect that the Veteran continues to 
be seen with inpatient and outpatient therapy, prescription 
medication, and support groups.  His GAF score was 60 in May 2010 
and 55 in June, August, and September 2010.  In September 2010, 
it was noted that he had found employment at a hospital as a 
respiratory therapist.  The Veteran noted that it was a small 
hospital, and he did not have much to do.  He looked forward to 
spending time with his children.  

Looking at the effect of his symptoms as a whole, the Veteran's 
disability does not more nearly approximate the criteria for a 
100 percent rating from April 1, 2010, forward.  While his 
symptoms continue and appear to be moderate to serious, they are 
not of such severity to indicated gross impairment in thought 
processes or communication; persistent delusion, or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting himself or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; or 
memory loss for names of close relatives, own occupation or own 
name.  Although the Veteran had previously attempted suicide on 
more than one occasion, the record shows that intent was now low 
and such thoughts were no persistent during this period.  Of 
significance, the Veteran found employment during this period.  
Accordingly, the preponderance of the evidence is against a 
rating higher than 70 percent for the Veteran's PTSD from April 
1, 2010, forward or for any part of the earlier period.  
38 C.F.R. §§ 3.102, 4.7, 4.130 DC 9411 (2010).  

The Veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

In sum, the preponderance of the evidence does not support an 
initial rating in excess of 70 percent disability rating for PTSD 
from April 1, 2010, forward.  As to this issue, the evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit- of-the-doubt rule as required by law and VA 
regulations. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102 (2010).


ORDER

Entitlement to an initial rating of 70 percent from September 17, 
2007, to March 31, 2010, for PTSD is granted.  The appeal is 
allowed to this extent, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 70 percent from April 1, 
2010, forward, is denied.  


REMAND

Regarding the Veteran's bilateral hearing loss, recurring rash on 
the chest and/or abdomen, a left foot skin disorder, expressive 
dyslexia, and migraine headaches, the Veteran maintains that such 
conditions are of service onset or are all part of a medically 
unexplained chronic disability.  

Review of the evidence of record reflects that the Veteran has 
been seen for each of the above named conditions on at least one 
occasion since his separation from service in 1992.  His service 
treatment records (STRs) are negative for treatment of these 
conditions.  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317 (2010).  Under that 
section, service connection may be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1)) (2010).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(5) (2010); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi- symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2010).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C) (2010).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2010).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (2010).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4) (2010).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

It is concluded that the Veteran should undergo additional VA 
examinations.  It should be determined as to whether he has 
bilateral hearing loss, recurring rash on the chest and/or 
abdomen, a left foot skin disorder, expressive dyslexia, or 
migraine headaches, that were incurred in or aggravated by 
service, or if service connection may be established for any of 
these conditions as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination(s) to 
determine the current nature and 
likely etiology of the claimed 
bilateral hearing loss, recurrent 
rash on the chest and/or abdomen, a 
left foot skin disorder, expressive 
dyslexia, and migraine headaches.  
The claims folder must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
requested studies.  The examiner(s) 
in this regard should elicit from the 
Veteran and record a full clinical 
history referable to the claimed 
symptoms.  The examiner(s) should 
first opine as to whether the claimed 
conditions actually exist, and if so, 
should include whether such can be 
attributed to a known clinical 
diagnosis, and/or whether they are 
objective indications of a qualifying 
chronic disability, to include 
whether the Veteran's cluster of 
symptoms when combined, produce a 
medically unexplained multi-symptom 
illness.  In so opining, the examiner 
should comment on whether the 
Veteran's symptoms, when viewed 
collectively, are characterized by 
overlapping symptoms and signs and 
have features such as fatigue, pain, 
disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  A complete rationale 
must accompany all opinions. 

2.  The examiner should also consider 
the Veteran's claims on a direct 
basis.  That is, whether the claimed 
symptoms are attributable to 
diagnosed disabilities, and if so, 
whether they had their onset during 
service, regardless of whether they 
are due to an undiagnosed illness.  
In so doing, the examiner should 
review the service treatment records, 
VA and private medical records, and 
any additional evidence added to the 
claims file pursuant to this remand.  
The examiner should first identify if 
any such disability exists, and if 
so, should provide an opinion, with 
adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
any current disability had its onset 
during service, based on all of the 
pertinent VA and private medical 
evidence in the claims file.  All 
findings must be reported in detail 
and all indicated testing must be 
accomplished.

3.  Following completion of the 
development requested, readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed 
for response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


